Field, C. J. delivered the opinion of the Court
Norton, J. concurring.
The respondents purchased of one of the defendants after the commencement of the action, and with notice of its pendency. They occupy, therefore, the precise position of their grantor. In other respects the case is covered by the decision in Montgomery v. Middlemiss—recently rendered. Upon that authority the order of the District Court must be reversed, and that Court directed to issue a writ of assistance as prayed in the petition of the plaintiff.
Ordered accordingly.